IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT


                                  _______________

                                    No. 93-7165
                                  _______________


                         UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,


                                      VERSUS

                           JOHN WAYNE PENNINGTON
                        and JOHN MITCHELL MARGIOTTA,

                                                         Defendants-Appellants.


                         _________________________

             Appeals from the United States District Court
                   for the Southern District of Texas
                        _________________________
                             (March 14, 1994)


Before WOOD*, SMITH, and DUHÉ, Circuit Judges.

JERRY E. SMITH, Circuit Judge:


     John Margiotta and John Pennington appeal the district court's

denial of their motions for acquittal based upon insufficient

evidence made after a jury found Margiotta guilty of possession

with intent to distribute marihuana and found Pennington guilty of

possession with intent to distribute marihuana and conspiracy to

possess     with    intent   to     distribute   marihuana.       Furthermore,

Pennington     raises   several      assignments    of   error   regarding   the


     *
         Circuit Judge of the Seventh Circuit, sitting by designation.
prosecutor's comments on his post-arrest silence, the district

court's refusal     to   submit   a   jury   instruction   on   the   knowing

possession element of his offenses, and the enhancement of his

sentence for possession of a firearm.            We find that there was

sufficient evidence for a rational jury to have convicted the

defendants and therefore affirm as to Margiotta. Nevertheless, the

district court erred in refusing to submit Pennington's jury

instruction; we reverse his conviction and remand for a new trial.



                                      I.

     On September 17, 1992, Pennington and Margiotta, inexperienced

truckers who lived in Miami, had just completed a delivery that

left them in Laredo, Texas.           Pennington contacted a broker to

determine whether there were any loads in the West Texas area bound

for Florida.   The broker informed him that a load of unglazed

Mexican tile in Rio Grande City needed to be shipped to Miami.

     The defendants testified that they left Laredo around noon and

arrived at the warehouse office in Rio Grande City at approximately

3:00 p.m. They talked to the warehouse owner and made arrangements

for the shipment.    They then drove to the warehouse across town and

backed their trailer up to the loading dock, where it was loaded

for about thirty minutes.         The trailer had been empty prior to

loading, and the defendants testified that they did not observe the

entire loading process, but neither did they observe anyone place

anything other than the tiles in the trailer.




                                      2
      After the trailer was loaded, the defendants went back to the

office, picked up the bill of lading, and headed toward Edinburg to

spend the night.     They arrived in Edinburg at around 6:30 p.m. and

parked the rig in a truck stop.            Because each pallet of tile

weighed approximately 3200 pounds, the trailer was not locked. The

defendants checked into a motel and went to sleep.

      The defendants left Edinburg the next day at around 2:00 p.m.

and went to a truck stop in Harlingen to weigh their truck.             After

determining that their drive axle was overweight, they adjusted the

fifth wheel to try to redistribute the weight.          The adjustment did

not correct the weight problem, so they left Harlingen overweight.

They also spent several hours copying the log book information into

a separate log book for Pennington because of a new federal

regulation.

      Margiotta drove the stretch between Harlingen and Sarita,

arriving at approximately 7:00 p.m.         As he approached the primary

inspection area at the Sarita check point, Margiotta held the bill

of lading out the window.       Customs agent Jerry Welsh took the bill

of lading and asked the defendants standard questions about the

load and their nationality.      He noticed that the bill of lading was

dated July 16, 1992, two months earlier.1         He asked Margiotta when

he had loaded his truck, and Margiotta responded that he had done

so the day before.




      1
        The warehouse owner testified that the bill of lading was legitimate
and that the incorrect date was his error.

                                      3
     Welsh asked whether he could look in the back of the truck,

and the defendants consented.        When Margiotta opened the doors,

Welsh observed pallets of tile but did not see anything else at

that time.   Welsh did not detect any odor, either.             Welsh climbed

into the trailer and began counting the pallets.               He saw several

cardboard boxes, picked one up, and noticed a perfume smell.             Welsh

came out of the trailer and asked Margiotta to move the trailer to

the secondary inspection area.           A narcotics dog indicated that

drugs were present in the cardboard boxes; one of the boxes was

removed from the trailer and opened.         Marihuana was discovered in

the boxes, and the defendants were arrested.

     After the defendants were read their Miranda warnings, each

agreed to talk to Welsh.    Both defendants denied knowing that the

marihuana was in the truck and disclaimed any knowledge of how it

got there.    Welsh asked Pennington to speculate about how 591

pounds of marihuana could get into the back of the trailer, to

which   Pennington   responded,   "I      don't   want   to    talk   about    it

anymore."



                                    II.

     Pennington   and   Margiotta    were    indicted     on   one    count   of

possession of marihuana with intent to distribute and one count of

conspiracy to possess marihuana with intent to distribute, in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B) and 846.                    The

jury found Margiotta guilty of the possession count but not guilty




                                     4
on the conspiracy charge; it found Pennington guilty on both

counts.



                               III.

     Both defendants moved for judgment of acquittal at the end of

the state's evidence but did not renew the motion at the end of

their own evidence.      The standard for reviewing a conviction

allegedly based upon insufficient evidence is whether a reasonable

jury could find that the evidence establishes the guilt of the

defendant beyond a reasonable doubt.    United States v. Sanchez,

961 F.2d 1169, 1173 (5th Cir.) (citation omitted), cert. denied,

113 S. Ct. 330 (1992).

     The evidence is reviewed in the light most favorable to the

government, drawing all reasonable inferences in support of the

verdict.   Jackson v. Virginia, 443 U.S. 307 (1979).    But if the

evidence viewed in the light most favorable to the prosecution

gives equal or nearly equal circumstantial support to a theory of

guilt and a theory of innocence, the conviction should be reversed.

United States v. Menesses, 962 F.2d 420, 426 (5th Cir. 1992)

(citations omitted).      It is not necessary that the evidence

exclude every reasonable hypothesis of innocence, United States v.

Stone, 960 F.2d 426, 430-31 (5th Cir. 1992); the jury is free to

choose among reasonable constructions of the evidence, United

States v. Bell, 678 F.2d 547, 549 (5th Cir. 1982), aff'd, 462 U.S.

356 (1983).   The only question is whether a rational jury could

have found each essential element of the offense beyond a reason-


                                 5
able doubt.   United States v. Jackson, 700 F.2d 181, 185 (5th Cir.)

(citation omitted), cert. denied, 464 U.S. 842 (1983).2

      To establish possession of marihuana with intent to distrib-

ute, the government must prove beyond a reasonable doubt (1)

knowing (2) possession of marihuana (3) with intent to distribute

it.   United States v. Gonzalez-Lira, 936 F.2d 184, 192 (5th Cir.

1991).    To establish a conspiracy under 21 U.S.C. § 846, the

government must prove beyond a reasonable doubt (1) an agreement

between two or more persons to violate the narcotics laws, (2) that

each alleged conspirator knew of the conspiracy and intended to

join it, and (3) that each alleged conspirator did participate

voluntarily     in   the   conspiracy.        United    States    v.   Leed,

981 F.2d 202, 204-05 (5th Cir.), cert. denied, 113 S. Ct. 2971

(1993).    Both defendants contend that they did not know of the

marihuana's existence, and therefore, they cannot be guilty of

either offense.3

      2
        The government claims that because the motion for acquittal was not
renewed after the close of the defendants' cases, the failure to grant a
motion for acquittal should be reviewed under the plain error standard. See
United States v. Vaquero, 997 F.2d 78, 82 (5th Cir.), cert. denied, 114 S. Ct.
614 (1993). Pennington responds by noting that the standard should be the
same, regardless of whether the motion is renewed or made at all, because a
conviction on insufficient evidence is necessarily a miscarriage of justice
under the plain error standard. The government eventually concedes that the
standards are indistinguishable, citing United States v. Davis, 583 F.2d 190,
199 (5th Cir. 1978) (Clark, J., concurring). Furthermore, where the trial
court's action renders the motion for acquittal "an empty ritual," the failure
to renew the motion does not constitute waiver by the defendant. United
States v. Gonzalez, 700 F.2d 196, 204 n.6 (5th Cir. 1983). Thus, it is
irrelevant that the defendants did not renew their motions; the only question
is whether there was sufficient evidence for a rational jury to have convicted
them.
      3
        Pennington does not dispute a finding of constructive possession or
that the quantity was enough to impute the intent to distribute. He only
challenges the "knowing" component of the offense. Margiotta seems to
challenge all three components of the charge, but his objections are without
merit; possession can be imputed to him as a passenger and a driver, and
intent to distribute can be inferred from the quantity of drugs. United
States v. Garcia, 917 F.2d 1370, 1377 (5th Cir. 1990).

                                      6
     The knowledge element in a possession case can be inferred

from control of the vehicle in some cases; when the drugs are

hidden, however, control alone is not sufficient to prove knowl-

edge.   United States v. Garza, 990 F.2d 171, 174 (5th Cir.), cert.

denied, 114 S. Ct. 332 (1993).       Since the marihuana was not

concealed in a hidden compartment, the government contends that the

jury was entitled to infer knowledge of the marihuana from the

ownership and control of the trailer.    Defendants claim, however,

that the marihuana was hidden in the trailer, and therefore, other

evidence was required to prove knowledge.

     The threshold issue is whether the marihuana was "hidden" in

the trailer, requiring the government to have produced further

evidence of knowledge.   We conclude that the marihuana was hidden.

The government merely asserts that the marihuana was "stacked in

the midst" of the cargo and not "hidden in a secret compartment."

But the control of the vehicle will suffice to prove knowledge only

where the drugs "are clearly visible or readily accessible."

United States v. Richardson, 848 F.2d 509, 513 (5th Cir. 1988).   In

Garza, 990 F.2d at 174 nn.10 & 12, the court determined that drugs

concealed in burlap sacks stacked on and behind lime boxes in the

trailer of a truck were not in "plain view" or "readily accessi-

ble."   The drugs need not be concealed in "hidden compartments,"

id. at 174 n.12; even though the sacks were visible from outside

the trailer, the court held that the government was required to

show more than control of the vehicle.




                                 7
     In   Gonzalez-Lira,      936   F.2d    at   192,    the    court     required

additional proof of knowledge even though the border agent could

smell the marihuana from the rear of the trailer.                       Here, the

marihuana was concealed in boxes that were stacked in spaces

between the pallets.    The boxes were not visible from outside the

trailer and there was no noticeable odor of marihuana.                 Therefore,

the government could not rely upon the control of the vehicle as

proof of knowledge of the marihuana.

     Additional    evidence    of   guilt    may   come       from   nervousness,

inconsistent statements, implausible stories, or possession of

large amounts of cash by the defendants. United States v. Shabazz,

993 F.2d 431, 442 (5th Cir. 1993).          The government claims that the

following factors add to the inference of knowledge:                      (1) the

circuitous route taken by the defendants; (2) the length of time

taken; (3) the explanation of the trip offered by defendants; and

(4) their disheveled appearance, despite ten hours' sleep.

     Defendants claim that they were not nervous, they took the

route suggested by their broker, their stories were consistent, and

their   explanation   was   not     implausible.         In    particular,      the

defendants note that the trailer was never locked                    and that had

they known of the marihuana, they certainly would have locked it.

Agent   Welsh   confirmed   that    the    trailer      was    unlocked    at   the

checkpoint.     Furthermore, the defendants note that they did not

supervise the loading of the pallets, and the government presented

no evidence of fingerprints on the boxes.            They did not have large

sums of money, they did not attempt to flee, the bill of lading was


                                      8
not falsified, see supra note 1, the defendants did not appear

nervous when the trailer was searched, their stories were consis-

tent with each other's, and their stories did not change over time.

Moreover, the fact that they drove the truck overweight, risking a

likely ticket and inspection, indicates a lack of knowledge.

      Nevertheless, evidence of the defendants' circuitous route and

the timing of their trip supported the jury's conclusion that they

had picked up a load of marihuana.           The jury was free to choose

among reasonable constructions of the evidence, Bell, 678 F.2d at

549; the focus is not on "whether the trier of fact made the

correct guilt or innocence determination, but rather whether it

made a rational decision to convict or acquit."                  Herrera v.

Collins, 113 S. Ct. 853, 861 (1993).         After weighing the evidence,

the jury chose to disbelieve the defendants' story and concluded

that they were guilty beyond a reasonable doubt.                  There was

sufficient evidence to support that conclusion.



                                     IV.

      Pennington4    also   argues   that    the   prosecution    improperly

commented on his post-Miranda silence in violation of Doyle v.

Ohio, 426 U.S. 610, 618 (1976).             Under Doyle, the Due Process

Clause prohibits the impeachment of a defendant's exculpatory story

by   using   the    defendant's   post-arrest,     post-Miranda     silence.


      4
        Margiotta waives the remaining issues by failing to brief them and by
failing to incorporate by reference his codefendant's arguments. See United
States v. Miller, 666 F.2d 991, 998 n.6 (5th Cir.), cert. denied, 456 U.S. 964
(1982); FED. R. APP. P. 28(a) & 28(i). He argues only for insufficiency of the
evidence.

                                      9
Although    "virtually   any   description    of   a   defendant's   silence

following arrest and a Miranda warning will constitute a Doyle

violation," a prosecutor's comments must be viewed in context.

United States v. Shaw, 701 F.2d 367, 381-82 (5th Cir. 1983), cert.

denied, 465 U.S. 1067 (1984).        The test is whether the "manifest

intent" of the remarks was to comment on the defendant's silence,

or (stated another way), whether the character of the remark was

such that the jury would naturally and necessarily construe it as

a comment on the defendant's silence.              Id. at 381.5      And the

defendant's willingness to give some statements after arrest does

not give the prosecutor the right to impeach him by commenting on

what he did not say.      United States v. Laury, 985 F.2d 1293, 1304

n.10 (5th Cir. 1993).

     The relevant testimony comes from the government's examination

of Welsh:

     Q:     What did Mr. Pennington tell you when you asked him
            if he could explain how 591 pounds of marihuana got
            in his truck?

     A:     At that time he just became silent and he said
            he didn't have anything to say about it.

     Q:     He didn't deny knowing about it, he just said
            he had nothing to say?



      5
        It is uncertain whether Pennington properly objected to the comments.
When the witness said, "He didn't deny knowing about it, he just said he had
nothing to say," Pennington's counsel objected, "Excuse me. He has already
testified he denied knowing about it." Although this objection is related to
the subject of Pennington's silence, it is not specific enough to constitute a
valid objection. Therefore, reversal of the conviction is required only if
the statements rise to the level of plain error. United States v. Johnson,
558 F.2d 1225, 1230 (5th Cir. 1977). Nevertheless, a court should scrutinize
an error more closely, even under the plain error standard, where the failure
to preserve the precise grounds for objection is mitigated by an objection on
related grounds. United States v. Lopez, 923 F.2d 47, 50 (5th Cir.), cert.
denied, 111 S. Ct. 2032 (1991).

                                     10
          Objection:       Excuse me. He has already testified he
                           denied knowing about it.

          Court:           Re-direct.   He may ask the        question.
                           What is the question again?

     Q:   Mr. Pennington didn't deny knowing about it,
          he merely told you that, "I have nothing to
          say."

     A:   That is correct.

Furthermore, during its rebuttal argument, the government argued,

"And at some point finally the border patrol agent said, `How else

can you explain 591 pounds of dope in your truck?'      And he says, `I

don't have anything to say about that.'"

     The government contends that the prosecutor was only comment-

ing on what Pennington said, not what he did not say.         Moreover,

the testimony only served to impeach Pennington's claim not to have

known about the marihuana.        The prosecutor's comments do not

reflect an intent to comment on Pennington's right to remain

silent.   Given the narrow scope of the comments, the jury was

unlikely to interpret them as a comment on the defendant's silence.



                                  V.

     Pennington also claims that the district court erred in

refusing to submit his proposed jury instruction.        We review the

court's decision   for   abuse   of   discretion.    United   States   v.

Sellers, 926 F.2d 410, 414 (5th Cir. 1991).         Discretion, though,

cannot be based simply upon a court's inclination, but rather must

be made with reference to sound legal principles. United States v.

Taylor, 487 U.S. 326, 336 (1988).         The refusal to give a jury


                                  11
instruction constitutes error only if the instruction (1) was

substantially correct, (2) was not substantially covered in the

charge delivered to the jury, and (3) concerned an important issue

so that the failure to give it seriously impaired the defendant's

ability to present a given defense.          Shabazz, 993 F.2d at 440 n.13.

     Since we conclude that the marihuana was "hidden" so that

additional proof of knowledge was required, the instruction was a

correct statement of the law.               The government does not fully

address the second and third components of the test.                Pennington

contends, however, that the instruction concerning knowledge was

insufficient     to    cover    Pennington's    defense.     The   instruction

stated, "An act is done knowingly if the defendant is aware of the

act and does not act through ignorance, mistake, or accident."              It

did not mention the effect of constructive possession on the

defendant's knowledge.

     We conclude that the instruction did not substantially cover

the issue of constructive possession, and therefore Pennington

satisfied the second part of the test.          And given the fact that his

sole defense rested upon his lack of knowledge of the marihuana's

existence, the failure to give the instruction seriously impaired

his defense.     Therefore, we must reverse his conviction and remand

for a new trial.



                                      VI.

     We   need   not    reach    Pennington's    remaining   issues,   having

concluded that the error in refusing to allow his jury instruction


                                       12
warranted a new trial.    We therefore REVERSE as to Pennington and

REMAND for a new trial.   Margiotta's conviction is AFFIRMED.




                                 13